 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 
   
    

 

 

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNIA

 

DEC 8 8 2019 |

CLERK US DIS ai) COURT

SOUTHERN DSTA CASE ORNIA i
oY an:

UNITED STATES OF AMERICA JUDGMENT IN A C AL CASE ~
; (For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
ANGEL ESPINOZ A-ROMAN (1 ) Case Number: 19CR7174-CAB

VICTOR N. PIPPINS
. Defendant’s Attorney

REGISTRATION NO. 67081112

L] -

THE DEFENDANT: ,
L] admitted guilt to violation of allegation(s) No.

 

after plea and conviction in

XX] was found guilty in violation of allegation(s} No. 1,2 case 19CR2915-CAB,

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
] nvl, Committed a federal, state or local offense

2 nv35, Hiegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

December 20-2019 _-
Date of Impost ‘oyfot Sentence

So

HON. Cathy-Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANGEL ESPINOZA-ROMAN (1) Judgment - Page 2 of 2
CASE NUMBER: ~. 19CR7174-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

SIX (6) MONTHS CONSECUTIVE AND SIX (6) MONTHS CONCURRENT FOR A TOTAL OF SIX (6) MONTHS
TO THE SENTENCE IMPOSED IN CASE NO. 19CR2915-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT IN THE WESTERN REGION TO FACILITATE FAMILY VISITATIONS.

RO

O The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
L] at A.M, on

 

 

Li as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons: _

O onor before

Li as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on - to
at , witha certified copy of this judgment.
UNITED STATES MARSHAL
By - DEPUTY UNITED STATES MARSHAL

Hf

19CR7174-CAB

 
